DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/30/21 is acknowledged.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/15/22, with respect to claims 13-17, have been fully considered and are persuasive.  Accordingly, the 103 rejections of claims 13-17 have been withdrawn. 
Applicant's arguments filed 02/15/22 with respect to claim 1 have been fully considered but they are not persuasive. Refer to the following reading of Goode on claim 1, and McMillan et al on claim 1.
	
Drawings
The drawings were received on 02/15/22.  These drawings are acceptable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goode (US 2011/0049878).
As to claim 1, Goode discloses a flanged fitting for flammable liquid, the flanged fitting comprising: an annular fitting flange (15) having an annular end face (17); and a glass liner (12) lining a radially inner annular portion of the annular end face of the annular fitting flange (Figs. 3 and 4), wherein a radially outer annular portion of the annular end face of the annular fitting flange is free from the glass liner (see Fig. 3, at arrowhead for “17”), wherein the glass liner lining the radially inner annular portion of the annular end face of the annular fitting flange and the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face configured to seat a gasket thereon.
Note that as the gasket is not positively claimed as part of the flanged fitting, the recitation “wherein the glass liner lining the radially inner annular portion of the annular end face of the annular fitting flange and the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face configured to seat a gasket thereon” only so requires the annular gasket abutment face be capable of seating a given gasket thereon, and therefore Goode meets the recitation.  For example, a gasket can be manufactured with the dimensions capable of being seated on the liner and the portion of the Goode flange (15) not covered by the liner.



    PNG
    media_image1.png
    357
    563
    media_image1.png
    Greyscale

Claim(s) 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svetlik et al (US 4,691,740).
As to claim 28 and with reference to the following annotated figure, Svetlik et al discloses a flanged fitting for flammable liquid, the flanged fitting comprising: an annular fitting flange (26) having an annular end face; and a non-metal liner (50) lining a radially inner annular portion of the annular end face of the annular fitting flange (Fig. 4); wherein the annular fitting flange includes an inlay (71) defining a radially outer annular portion of the annular end face of the annular fitting flange, and wherein at least part of the radially outer annular portion of the annular end face of the annular fitting flange is free from the glass liner (Fig. 4); and wherein the non-metal liner lining the radially inner annular portion of the annular end face of the annular fitting flange and the inlay defining the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face configured to seat a gasket thereon.  
Note that as the gasket is not positively claimed as part of the flanged fitting, the recitation “wherein the non-metal liner lining the radially inner annular portion of the annular end face of the annular fitting flange and the inlay defining the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face configured to seat a gasket thereon” only so requires the annular gasket abutment face be capable of seating a given gasket thereon, and therefore Svetlik et al meets the recitation.  For example, a gasket can be manufactured with the dimensions capable of being seated on the liner and the inlay (71).

    PNG
    media_image2.png
    447
    478
    media_image2.png
    Greyscale
 
As to claim 29, Svetlik et al discloses the flanged fitting set forth in claim 28, wherein the inlay is disposed within a recess formed in the annular fitting flange.  Refer to annotated figure above.

As to claim 30, Svetlik et al discloses the flanged fitting set forth in claim 29, wherein the non-metal liner extends over at least part of the inlay at the annular gasket abutment face.  See annotated figure above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Auld et al (US 3,359,626).
As to claim 2, Goode discloses the flanged fitting set forth in claim 1, except that the radially outer annular portion of the annular end face of the annular fitting flange is fire-rated.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11), which Applicant indicates as a fire-rated material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the Goode flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 3, Goode discloses the flanged fitting set forth in claim 2, except that the radially outer annular portion of the annular end face of the annular fitting flange comprises one or more of nickel alloy, a reactive metal, and alloys thereof.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the Goode flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,171,041) in view of Butcher (US 3,151,869).
As to claim 1, McMillan et al discloses the flanged fitting for flammable liquid, the flanged fitting comprising: an annular fitting flange (35) having an annular end face (Fig. 3); and a liner (37) lining a radially inner annular portion of the annular end face of the annular fitting flange (Fig. 3), wherein a radially outer annular portion of the annular end face of the annular fitting flange is free from the liner (Fig. 3), wherein the liner lining the radially inner annular portion of the annular end face of the annular fitting flange and the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face (Fig. 3) configured to seat a gasket thereon.

    PNG
    media_image3.png
    634
    616
    media_image3.png
    Greyscale
 
Note that as the gasket is not positively claimed as part of the flanged fitting, the recitation “wherein the liner lining the radially inner annular portion of the annular end face of the annular fitting flange and the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face configured to seat a gasket thereon” only so requires the annular gasket abutment face be capable of seating a given gasket thereon, and therefore McMillan et al meets the recitation.  For example, a gasket can be manufactured with the dimensions capable of being seated on the liner and the radially outer annular portion of the McMillan et al flange not covered by the liner.
McMillan et al fails to teach that the liner is glass.
However, Butcher teaches a flanged pipe fitting that is also axially bolted to another flanged pipe fitting, and is lined with a glass liner (16).  Glass is effective in transporting highly corrosive chemicals (col. 1, ll. 14-16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McMillan et al and use a glass liner instead of a plastic one in order to additionally protect the fitting from certain other corrosive materials, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 5, McMillan et al/Butcher discloses the flanged fitting set forth in claim 1, wherein the annular fitting flange comprises an annular flange body and an annular inlay (63) secured to the annular flange body, wherein the annular inlay defines the radially outer annular portion of the annular end face of the annular fitting flange (Fig. 3).  Refer to McMillan et al.

As to claim 6, McMillan et al/Butcher discloses the flanged fitting set forth in claim 5, wherein the glass liner lines the annular flange body and a radially inner annular portion of the annular inlay (Fig. 3), wherein a radially outer annular portion of the annular inlay is free from the glass liner and partially defines annular gasket abutment face (Fig. 3).  Refer to McMillan et al.

Claims 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,171,041) in view of Butcher (US 3,151,869), and further in view of Auld et al (US 3,359,626).
As to claim 2, McMillan et al/Butcher discloses the flanged fitting set forth in claim 1, except that the radially outer annular portion of the annular end face of the annular fitting flange is fire-rated.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11), which Applicant indicates as a fire-rated material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 3, McMillan et al/Butcher discloses the flanged fitting set forth in claim 2, except that the radially outer annular portion of the annular end face of the annular fitting flange comprises one or more of nickel alloy, a reactive metal, and alloys thereof.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 10, McMillan et al/Butcher discloses the flanged fitting set forth in claim 5, except that the annular flange body is fire-rated and comprises a first type of metal, wherein the annular inlay is fire-rated and comprises a second type of metal that is different than the first type of metal, and 
As to claim 11, McMillan et al/Butcher/Auld et al discloses the flanged fitting set forth in claim 10, except that the annular inlay comprises one or more of nickel alloy, a reactive metal, and alloys thereof.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11), which Applicant indicates as a fire-rated material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
McMillan’s annular inlay (63) is metal, but he is not explicit to which type of metals can be used.  However, given that McMillan et al in view of Auld et al teaches that it is obvious to use a fire-rated metal for the material of the flanged fitting, and that McMillan et al is used to transport corrosive and flammable fluid (see Background of the Invention), it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a fire-rated metal selected from a given group of fire-rated metals, such as reactive metals, including but not limited to alloys of lead, tin, iron, titanium and aluminum for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to corrosion and fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Allowable Subject Matter
Claims 13-17 are allowed.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679